 

Exhibit 10.38

 

[gbftfbo1m3gl000001.jpg]

 

February 18, 2020

Jim Momtazee
Sent Via Email

Re:  BridgeBio Services Employment

Dear Jim:

BridgeBio Services, Inc. is pleased to offer you employment on the following
terms:

1.Position.  Your title will be Senior Advisor - Transactions.  You will report
to the Chief Executive Officer, Neil Kumar, with such powers, duties,
responsibilities, and accountabilities as set forth below, or as may from time
to time be prescribed by the Company’s senior executives or the Board of
Directors of BridgeBio Pharma, Inc. (the “Board”), provided that such duties are
consistent with your position.  In your role, you would also act as a Management
Committee Member.  The position is a part-time, exempt position and you will be
required to devote at least 20 hours per week, on average, to the business and
affairs of the Company.  By signing this letter agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company.  As used in this
letter agreement, the “Company” shall refer to BridgeBio Pharma, Inc. and its
subsidiaries, including without limitation BridgeBio Services, Inc.; provided,
that your direct employer will be BridgeBio Services, Inc.

2.Salary.  The Company will pay you a starting salary beginning as of your start
date at the annual rate of $50,000, payable in accordance with the Company’s
standard payroll schedule and subject to tax- related deductions and
withholdings.  This salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time.  Unless
otherwise approved by the Board (or a committee thereof) in its sole discretion,
you will not be eligible to receive any annual cash bonuses.

3.Equity Grants.

 

(a)

Stock Option.  Subject to approval by the Board (or a committee thereof),
following your Start Date, you will be granted an option to purchase shares of
BridgeBio Pharma, Inc.’s common stock (the “Option”) valued at $293,750 on the
date of grant, at an exercise price per share equal to the fair market value of
a share of BridgeBio Pharma, Inc.’s common stock on the effective grant date of
the Option.  The number of shares of BridgeBio Pharma, Inc. common stock subject
to the Option will equal $293,750 divided by the Black-Scholes value of an
option to purchase one share of BridgeBio Pharma, Inc.’s common stock on the
date of grant, rounded down to the nearest whole share.  The Option shall be
fully vested as of your Start Date and will be subject to the terms and
conditions of the BridgeBio Pharma, Inc. 2019 Stock Option and Incentive Plan
(as amended from time to time, the “Plan”) and the stock option agreement
thereunder, which you will be required to sign as a condition to receiving your
Option.

 

--------------------------------------------------------------------------------

 

 

(b)

Restricted Stock Units.  In addition, subject to approval by the Board (or a
committee thereof), following your Start Date, you will be granted restricted
stock units (“RSUs”) valued at $293,750.  Each RSU entitles you to one share of
common stock of BridgeBio Pharma, Inc. if and when the RSU vests.  The number of
shares of common stock of BridgeBio Pharma, Inc. underlying the RSUs will be
determined by dividing $293,750 by the average closing market price of one share
of the common stock of BridgeBio Pharma, Inc. as reported on the NASDAQ Global
Select Market over the 20 trading days ending on the grant date.  All of the
RSUs will vest on the 16th of the first February, May, August or November
following your Start Date.  The value of the vested shares will be includable in
your gross income for the taxable year in which you receive the shares, and such
value will be subject to applicable withholding taxes and other deductions
required by law (the “Shares Withholding Taxes”).  The Company will use
reasonable best efforts to structure the grant of the Shares so that the Shares
Withholding Taxes will be paid using a broker-assisted sell-to-cover
arrangement.  You should consult with your own personal tax advisor regarding
the tax consequences of this letter agreement.  The RSUs will be subject to the
terms and conditions of the Plan and the restricted stock unit award agreement
thereunder, which you will be required to sign as a condition to receiving your
RSUs.

4.Employee Benefits.  You will be eligible to participate in or receive benefits
under the Company’s employee benefit plans in effect from time to time
(including, without limitation, any group health care plan, Paid Time Off, and
401(k)), subject to the terms of such plans.

5.Employment Relationship.  It is understood that you are an “at-will”
employee.  You are not being offered employment for a definite period of time,
and either you or the Company may terminate the employment relationship at any
time and for any reason, with or without cause or prior notice and without
additional compensation to you.  Any contrary representations that may have been
made to you are superseded by this letter agreement.  Although your job duties,
title, reporting relationship, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time
(except as otherwise provided herein), the “at will” nature of your employment
may only be changed in an express written agreement signed by you and a duly
authorized officer of the Company (other than you).

6.Proprietary Information and Inventions Agreement.  Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement
(the “Confidentiality Agreement”), a copy of which is attached hereto as Exhibit
A.

7.Background Check; Employment Eligibility.  This offer is contingent upon a
background check clearance, reference check, and satisfactory proof of your
right to work in the United States.  You agree to assist as needed and to
complete any documentation at the Company’s request to meet these
conditions.  The Immigration Reform and Control Act requires employers to verify
the employment eligibility and identity of new employees.  You will be required
to complete a Form I-9 which will be provided to you before your Start
Date.  Please bring the appropriate documents listed on that form with you when
you report for work.  We will not be able to employ you if you fail to comply
with this requirement.  Also, this offer is subject to satisfactory reference
checks if necessary.

 

--------------------------------------------------------------------------------

 

8.Interpretation, Amendment and Enforcement.  This letter agreement and the
Confidentiality Agreement constitute the complete agreement between you and the
Company regarding your employment with the Company, contain all of the terms of
your employment with the Company and supersede any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company.  This letter agreement may not be amended or modified, except
by an express written agreement signed by both you and a duly authorized officer
of the Company, although your job duties, title, reporting relationship,
compensation and benefits may change from time to time.  In the event the terms
of this letter contradict or are in any way different from the terms contained
any other document(s) provided by the Company, this letter shall control unless
otherwise expressly set forth in such other document(s).  The terms of this
letter agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this letter agreement or arising out of, related to,
or in any way connected with, this letter agreement, your employment with the
Company or any other relationship between you and the Company will be governed
by California law, excluding laws relating to conflicts or choice of law.

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Confidentiality Agreement and returning them to me.  Should you accept this
offer, your start date of employment will be February 12, 2020, or any other
date agreed upon between you and the Company (the “Start Date”).

 

Sincerely,

 

/s/ Neil Kumar

 

Neil Kumar, Chief Executive Officer, and the BridgeBio Team

 

 

I have read and accept this employment offer.

 

 

/s/ Jim Momtazee

 

Jim Momtazee

 

 

 

February 23, 2020

 

Date

 

 

 